Citation Nr: 0700255	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  04-17 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran had active service from May 1968 to May 1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2003 RO rating decision.  

The Board denied an appeal for service connection for a back 
disability in September 1991.  The veteran did not appeal the 
Board's decision.  The veteran filed a new claim for service 
connection for a back disability in August 2003.  The veteran 
submitted additional medical records in support of his claim 
in June 2006.  The RO considered the additional medical 
records and denied the veteran's claim in a statement of the 
case in July 2006, resulting in this appeal.  


FINDINGS OF FACT

1.	The veteran received treatment for lumbar back pain while 
in active service.

2.	In 1991, the Board denied the veteran's claim for service 
connection for a back disability because there was no 
residual disability when the veteran was discharged and there 
was no evidence of post-service treatment for a back 
disability.  

3.	The evidence received relates to the veteran's current 
disability and is neither cumulative nor redundant; however, 
it does not raise a reasonable possibility of substantiating 
the claim.  

CONCLUSIONS OF LAW

1.	The October 1991 Board decision is final.  38 U.S.C.A. § 
7105 (West 2002);  
38 C.F.R. §§ 3.104, 20.1100, 20.1105 (2006).

2.	New and material evidence has not been submitted, and the 
claim for service connection for a back disability is not 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 (West 
2002); 38 C.F.R. §§ 3.3.156, 3.159, 20.1105 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002);  
38 C.F.R. § 3.159 (2006).  The notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

The RO sent correspondence in September 2003 and March 2006; 
a rating decision in December 2003, a statement of the case 
in April 2004; and a supplemental statement of the case in 
July 2006.  The above documents discussed specific types of 
evidence, the applicable legal requirements, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that even if there is any defect with regard to the 
timing or content of any of the notices sent prior to the 
RO's initial adjudication, that defect is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant has had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  Indeed, the 
veteran returned the VCAA Notice Response and submitted 
additional medical records in June 2006.  VA effectively 
complied with all of the required elements under VA's duty to 
notify claimants prior to the last adjudication (a July 2006 
supplemental statement of the case).  

Indeed, the veteran has not demonstrated how any defective 
notice has prejudiced him in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
veteran, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); cf. Locklear 
v. Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
Thus, VA satisfied its duty to notify the appellant.  

Also, VA has obtained all relevant, identified and available 
evidence needed for adjudication of the claim and has 
notified the appellant of any evidence that could not be 
obtained.  VA has also examined the veteran several times 
since 1990.  Thus, VA has satisfied both the notice and duty 
to assist provisions of the law.  The Board now turns to the 
merits of the claim.

In this case, the Board denied the veteran's claim for 
service connection for a back disability in September 1991.  
The veteran did not appeal this decision, and it became 
final.  When the Board disallows a claim, a claim based upon 
the same factual basis may not be considered. See 38 U.S.C.A. 
§§ 5108, 7104.  However, when a claimant requests that a 
claim be reopened after an appellate decision and submits 
evidence in support thereof, a determination as to whether 
such evidence is new and material must be made and, if it is, 
as to whether it provides a basis for allowing the claim.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1105.  In this case, the 
veteran made a new claim for service connection for a back 
disability in August 2003 and submitted evidence to support 
his claim.  The Board will evaluate the evidence presented 
since the 1991 decision.  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

In 1991, the service medical records were the only medical 
records available for the Board to consider.  The Board 
concluded that although the veteran did receive treatment for 
lumbar pain while in active service, there was no residual 
disability when the veteran was discharged.  The Board also 
concluded that there was no post-service evidence of 
treatment for a back disability.  

The veteran has presented medical records from 2002 to 2006.  
These records show treatment for lumbar pain and a diagnosis 
of lumbosacral spondylosis without myelopathy and 
degeneration of lumbar or lumbosacral intervertebral disc. 

This evidence is new because it has not been previously 
submitted to agency decisionmakers.  This evidence, however, 
is not material because, although it relates to the veteran's 
current disability, it is not medical evidence of a nexus 
between the in-service injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  

A nexus between the in-service injury or disease and the 
current disability must be established for that disability to 
be service connected.  This evidence does not establish a 
fact necessary to substantiate the veteran's claim.  
Therefore, there is no reasonable possibility of 
substantiating the veteran's claim.  See 38 C.F.R. § 3.156.

Accordingly, the evidence submitted is not material as it 
relates to the veteran's claim for service connection for a 
back disability.  


ORDER

New and material evidence not having been received to reopen 
a claim for service connection for a back disability, the 
appeal is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


